Citation Nr: 1721356	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disorder. 

2.  Whether new and material evidence has been received to reopen service connection for femoral hernia. 

3.  Whether new and material evidence has been received to reopen service connection for frostbite residuals of the right hand and fingers and both feet (frostbite residuals). 

4.  Whether new and material evidence has been received to reopen service connection for a dental disorder.

5.  Whether new and material evidence has been received to reopen service connection for sinusitis.

6.  Whether new and material evidence has been received to reopen service connection for urethritis and prostatitis. 


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2017, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.

The issues of reopening service connection for a dental disorder, sinusitis, and urethritis and prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 2017 videoconference Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the substantive appeal to the claims to reopen service connection for a bilateral knee disorder, femoral hernia, and frostbite residuals.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal are met regarding the claim to reopen service connection for a bilateral knee disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for the withdrawal of a substantive appeal are met regarding the claim to reopen service connection for femoral hernia.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for the withdrawal of a substantive appeal are met regarding the claim to reopen service connection for frostbite residuals.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeal to Reopen a Bilateral Knee Disorder,
Femoral Hernia, and Frostbite Residuals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the February 2017 Board personal hearing, prior to the promulgation of a decision by the Board, the Veteran informed the Board on the record that he wished to withdraw the claims to reopen service connection for a bilateral knee disorder, femoral hernia, and frostbite residuals.  As the Veteran has withdrawn the appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they must be dismissed.


ORDER

The appeal to reopen service connection for a bilateral knee disorder, having been withdrawn, is dismissed.

The appeal to reopen service connection for femoral hernia, having been withdrawn, is dismissed.

The appeal to reopen service connection for frostbite residuals, having been withdrawn, is dismissed.


REMAND

Reopening Service Connection for a Dental Disorder,
Sinusitis, and Urethritis and Prostatitis

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records), as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2) (2016).

Review of the claims file indicates that some documents may have not been associated with the digital record, and thus are not available before the Board for review and consideration.  During the February 2017 Board hearing, the authorized representative asserted that the Veteran's service treatment records, which were previously missing due to confusion with the spelling of the Veteran's last name (spelled with one T but should be two), have been obtained.  See February 2017 Board hearing transcript at p. 4.  The representative also referenced treatment for the claimed sinusitis disability in August 1966, November 1966, and February 1967.  Id. at 10.  The representative indicated that service treatment records reflect that the Veteran entered service with a full set of teeth and had 13 teeth missing at service separation due to infection during service.  Id. at 10-12.  The Veteran also reported that he underwent treatment and was placed on permanent profile during service as a result of symptoms of prostatitis and urethritis.  Id. at 18-19.  The Veteran's representative indicated that on February 22, 2017, he submitted to VA private nexus opinions regarding the claimed sinusitis and prostatitis disabilities.  Id. at 16.  However, none of the above-referenced service treatment records or private opinions has been associated with the claims file.  Pursuant to VA's duty to assist, the above-referenced service treatment records and private opinions should be requested.

Accordingly, the issues of reopening service connection for a dental disorder, sinusitis, and urethritis and prostatitis are REMANDED for the following actions:

1. Contact the appropriate records repository and request a complete copy of the Veteran's service treatment records, including records referenced during the February 2017 Board hearing.  All reasonable attempts to obtain outstanding service treatment records should be made and documented in the claims file.

2. Contact the Veteran and representative and request that he provide information as to all private treatment he has received in connection with the claimed dental, sinusitis, and urethritis and prostatitis disorders.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the claimed dental, sinusitis, and urethritis and prostatitis disorders that are not already of record. 

3. Contact the Veteran and representative and request that they provide copies of any service or post-service treatment records pertaining to the claimed sinusitis, dental, and urethritis and prostatitis disorders, including the service treatment records and private nexus opinions referenced during the February 2017 Board hearing.  

4. Ensure that the Veteran's complete service treatment records and private nexus opinions, which the Veteran's representative indicated to have submitted to VA on February 22, 2017, are scanned under the Veteran's correct last name.  In doing so, the AOJ should note the discrepancy in the spelling of the Veteran's last name, which may have been spelled with one T instead of two in the service treatment records. 

5. Thereafter, the issues of reopening service connection for a dental disorder, sinusitis, and urethritis and prostatitis should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


